PETERSON, Judge.
The Department of Health and Rehabilitative Services (HRS) appeals an order denying its petition for reimbursement of $2,056 by Tommy R. Simmons. We affirm.
In his response to the petition, Simmons claimed that the mother and the social services agency were estopped from asserting the claim. Equitable defenses apply to HRS’ claim. See Department of Health and Rehabilitative Services v. Thomas, 477 So.2d 1053 (Fla. 5th DCA 1985), rev. denied, 488 So.2d 829 (Fla.1986). HRS has not demonstrated reversible error. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
AFFIRMED.
DIAMANTIS and THOMPSON, JJ., concur.